Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered December 5, 1989, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution failed to prove beyond a reasonable doubt his identity as the person who committed the charged offenses is without merit. While the testimony of the complaining witness contained some inconsistencies, these discrepancies did not render his account incredible (see, People v Hainson, 161 AD2d 802; People v McCaskill, 144 AD2d 496, 497). Rather, they merely created issues of weight and reliability to be resolved by the trier of *534fact. In view of the evidence adduced by the prosecution, including the unwavering identification of the defendant by the complaining witness, we discern no basis to disturb the jury’s resolution of these issues in the People’s favor. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the identity of the defendant as the perpetrator and the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Harwood and O’Brien, JJ., concur.